                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:18-cv-00433-FDW


 JORNELL EUGENE BESS,                             )
                                                  )
         Petitioner,                              )
                                                  )
 vs.                                              )
                                                  )                       ORDER
 ERIK A. HOOKS, Secretary,                        )
 N.C. Dept. of Public Safety, et al.,             )
                                                  )
         Respondents.                             )
                                                  )


       THIS MATTER is before the Court on Respondents’ Motion to Dismiss (Doc. No. 8), filed

January 8, 2019. Following the filing of the instant motion, the Court issued a notice on January

9, 2019, advising Petitioner of his right to respond to the motion and warning that failure to respond

could result in dismissal of the petition. (Doc. No. 9.) This Notice was mailed to Petitioner’s

address of record and returned undeliverable on January 25, 2019. (Doc. No. 10.) The Court

notes that on December 14, 2018, another document sent from this Court to Petitioner’s address

of record was also returned as undeliverable. (Doc. No. 7.) Petitioner has failed to keep the Court

apprised of his current address, failed to respond to the instant motion, and failed to otherwise take

any action in prosecution of the allegations in his petition since August 2018.

       Respondents move to dismiss this matter because Petitioner is no longer in custody or

parole or post-conviction supervision and this case is therefore moot. Also, Respondents argue

Petitioner admits he has not presented his claims to the state courts as required by 28 U.S.C. §

2254(b)(1)(A). Petitioner has failed to demonstrate the arguments set forth in Respondents’ Motion

and accompanying memorandum in support (Doc. No. 9) are without merit. The mail addressed
to Petitioner’s address in custody and returned as undeliverable also supports Respondents’

motion. Accordingly, for the reasons stated in Respondents’ motion (Doc. No. 8) and supporting

memorandum (Doc. No. 9), the motion to dismiss is GRANTED.

       IT IS THEREFORE ORDERED that the Motion to Dismiss (Doc. No. 8) is GRANTED.

The Clerk is respectfully directed to close this case.

       IT IS SO ORDERED.
                                     Signed: September 23, 2019
